DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				      Status of the Application
1.	Acknowledgement is made of the amendment/Appeal Brief received 1/19/2021. Claims 1-20 are pending in this application. 
EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
3.	Authorization for this examiner’s amendment was given in a telephone interview with Kevin Hawkes on 2/16/2021.
The application has been amended as follows: 
	In claim 1, line 7: delete “singulating the leadframe” and insert --configured to singulate the leadframe from a plurality of leadframes--. 	
	In claim 8, line 6: after “singulated”, insert --from a plurality of leadframes--.
	In claim 15, lines 6-7: delete “singulating the leadframe” and insert --configured to singulate the leadframe from a plurality of leadframes--.
Allowable Subject Matter
4.	Claims 1-20 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:

a leadframe;
a semiconductor die or an electronic component;
an encapsulant deposited over the leadframe and semiconductor die or electronic component;
a trench formed in a lead of the leadframe, the trench extending fully across a thickness of the lead and configured to singulate the leadframe from a plurality of leadframes; and
a conductive layer in the trench extending across the entire thickness on a sidewall of the lead, as in the context of claim 1;
a leadframe;
a semiconductor die or an electronic component coupled to the leadframe;
an encapsulant deposited over the leadframe;
a trench formed through a full thickness of a lead of the leadframe, the leadframe configured to be singulated from a plurality of leadframes by the trench; and
a conductive layer in the trench over  the entire thickness on a sidewall of the lead, as in the context of claim 8; and 
a leadframe;
a semiconductor die or an electronic component disposed on a flag of the leadframe;
an encapsulant deposited over the leadframe and the semiconductor die or electronic component;
a trench formed through a thickness of a lead of the leadframe and configured to singulate the leadframe from a plurality of leadframes; and
claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431.  The examiner can normally be reached on Monday-Friday, 6AM-4PM, alternative Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.